Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cian O’Brien on February 7, 2022.

The application has been amended as follows: 
	Please amend the claims as follows:

1. (Currently amended) An assembly for detecting a current or future panic attack, anxiety episode, or post-traumatic stress disorder (PTSD) flashback
at least one physiological sensor configured to measure data that indicates a change in a value of at least one physiological parameter of a subject over a time period; a motion sensor configured to measure data that indicates a value of a motion of the subject over the time period; 
a device configured to alert the subject of the current or future panic attack, anxiety episode, or post-traumatic stress disorder (PTSD) flashback
at least one processor; and 
at least one memory including one or more sequences of instructions, the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the assembly to perform at least the following[[,]]: 
receive data from the motion sensor; 

receive data from the at least one physiological sensor over the time period if the value of the motion of the subject is less than the motion threshold; 
determine whether the change in the value of the at least one physiological parameter over the time period exceeds a change threshold, said determination being indicative of the current or future panic attack, anxiety episode, or PTSD flashback
perform an action based on the determination that the change in the value of the at least one physiological parameter exceeds the change threshold comprising activation, of the device to prompt the subject to take action to treat the current panic attack, anxiety episode, or PTSD flashbackor PTSD flashback

2. (Original) An assembly as claimed in claim 1, wherein the physiological sensor is a heart rate sensor and wherein the physiological parameter is a heart rate of the subject.

3. (Original) An assembly as claimed in claim 1, wherein the physiological sensor is a temperature sensor and wherein the physiological parameter is a body temperature of the subject.

4. (Original) An assembly as claimed in claim 1, wherein the at least one physiological sensor comprises a heart rate sensor and a temperature sensor; and wherein the at least one physiological parameter comprises a heart rate and a body temperature of the subject.

5. (Original) An assembly as claimed in claim 1, wherein the motion sensor is one of: 

a position sensor, wherein the data indicates a value of a position of the subject over the time period and wherein the memory and sequence of instruction is further configured to cause the assembly to determine the value of the motion of the subject over the time period based on the value of the position of the subject over the time period.

6. (Original) An assembly as claimed in claim 1, wherein at least one of the physiological sensor and the motion sensor is worn on a body of the subject.

7. (Original) An assembly as claimed in claim 6, wherein the at least one of the physiological sensor and the motion sensor is worn on a wrist of the subject.

8. (Previously presented) An assembly as claimed in claim 1, wherein the device is a haptic feedback device and wherein the action performed includes activation of the haptic feedback device to alert the subject of the determination that the change in the value of the at least one physiological parameter exceeds the change threshold.

9. (Previously presented) An assembly as claimed in claim 1, wherein the device is a display device and wherein the action performed is an output of one or more characters on the display device based on the determination that the change in the value of the at least one physiological parameter exceeds the change threshold.



11-14. (Canceled)

15. (Currently amended) A method for detecting a current or future panic attack, anxiety episode, or post-traumatic stress disorder (PTSD) flashback 
measuring, with at least one physiological sensor, data that indicates a change in a value of at least one physiological parameter of a subject over a time period; 
measuring, with a motion sensor, data that indicates a value of a motion of the subject over the time period; 
receiving, with a processor, data from the motion sensor; 
determining, with the processor, whether the value of the motion of the subject over the time period is less than a motion threshold; 
receiving, with the processor, data from the at least one physiological sensor if the value of the motion of the subject is less than the motion threshold; 
determining, with the processor, whether the change in the value of the at least one physiological parameter over the time period exceeds a change threshold; and 
performing an action based on the determination that the change in the value of the at last one physiological parameter exceeds the change threshold, comprising activating a device to alert the subject of the current or future panic attack, anxiety episode, or PTSD flashbackor PTSD flashbackor PTSD flashback



17. (Previously presented) A method as claimed in claim 15, wherein the device is a haptic feedback device worn by the subject to alert the subject of the determination that the change in the value of the at last one physiological parameter exceeds the change threshold .

18. (Previously presented) A method as claimed in claim 15, wherein the device is a display device and wherein the performing the action comprises outputting one or more characters on the display device based on the determination that the change in the value of the at least one physiological parameter exceeds the change threshold.

19. (Original) A method as claimed in claim 15, wherein the performing the action comprises providing treatment to the subject.

20. (Original) A method as claimed in claim 15, further comprising: measuring, with the at least one physiological sensor, data that indicates a resting level of the at least one physiological parameter; and determining, with the processor, at least one of the motion threshold and the change threshold based on the resting level.

21. (Currently amended) The assembly as claimed in claim 1, wherein the device is at least one of: 
a phone, wherein the activation of the device comprises automatically calling or texting a designated phone number of the subject or a designated individual to alert the subject or the or PTSD flashback
a haptic feedback device, wherein the activation of the device comprises generating mechanical stimulation configured to be detected by the subject to prompt the subject to take an action that was previously selected by the subject as action to treat the current panic attack, anxiety episode, or PTSD flashbackor PTSD flashback
an audible device, wherein the activation of the audible device comprises generating an audible reminder to the subject to prompt the subject to take the action that was previously selected by the subject as action to treat the current panic attack, anxiety episode, or PTSD flashbackor PTSD flashback
a display device, wherein the activation of the display device comprises outputting one or more characters on the display device to prompt the subject to take the action that was previously selected by the subject as action to treat the current panic attack, anxiety episode, or PTSD flashbackor PTSD flashback

22. (Previously presented) The assembly as claimed in claim 21, wherein the device is at least one of the haptic feedback device, the audible device and the display device.

23. (Currently Amended) The method as claimed in claim 15, wherein the activating the device comprises at least one of: 
automatically calling or texting, with a phone, a designated phone number of the subject or a designated individual to alert the subject or the designated individual of the current or future panic attack, anxiety episode, or PTSD flashback
an action that was previously selected by the subject as action to treat the current panic attack, anxiety episode, or PTSD flashbackor PTSD flashback
generating an audible reminder, with an audible device, to the subject to prompt the subject to take the action that was previously selected by the subject as action to treat the current panic attack, anxiety episode, or PTSD flashbackor PTSD flashback
outputting, on a display device, one or more characters on the display device to prompt the subject to take the action that was previously selected by the subject as action to treat the current panic attack, anxiety episode, or PTSD flashbackor PTSD flashback

24. (Currently Amended) The method as claimed in claim 23, wherein the action previously selected by the subject comprises at least one of[[;]]: 
visualizing a symbol, wherein the activating the device prompts the subject to visualize the symbol; 
activating an anchor, wherein the activating the device prompts the subject to activate the anchor; 
reciting a mission statement, wherein the activating the device prompts the subject to recite the mission statement; and 
taking a medication, wherein the activating the device prompts the subject to take the medication.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious an assembly or method “for detecting a current or future panic attack, anxiety episode, or post-traumatic stress disorder (PTSD) flashback” that includes all of the recited structures and steps in combination with the rest of the claimed limitations set forth in the independent claim. The closest prior art to Banet et al. (U.S. 2011/0257553) teaches detecting fast breathing using an algorithm based on measured motion being below a threshold (see Claims 1, 5, and 6), but fails to teach applying such steps to detecting panic attacks, anxiety, or PTSD flashbacks.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on July 7, 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on November 8, 2021. Therefore, it is concluded by the examiner that claims 1-24 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792